DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/06/2022 has been entered.  Claims 3-15 and 18-27 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
The previous objections to Claims 7 and 22-23 are withdrawn in light of Applicant's amendment to Claims 7 and 22 (see changes below).  
The previous 35 USC 112 rejections of Claims 8-14 and 18-25 are withdrawn in light of Applicant’s amendment to Claims 8-9, 12, 14, 18-19 and 22-24.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Maloney on 02/10/2022.

The application has been amended as follows: 

In the Claims:

In Claim 7, line 2, “respective the first” has been deleted and --respective first-- substituted therefore.
In Claim 7, line 3, “surfaces,” has been deleted and --surfaces,-- substituted therefore.  (Note, underlined comma in first surfaces.)

In Claim 22, line 2, “respective the first” has been deleted and --respective first-- substituted therefore.
In Claim 22, line 3, “surfaces with first” has been deleted and --surfaces with the first-- substituted therefore.

In Claim 24, line 3, “by the pair” has been deleted and --the pair-- substituted therefore.


Allowable Subject Matter
	Claims 3-15, 18-27 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 3, the prior art of record does not disclose or make obvious a valve for controlling entry of fluid into a compartment of a micro-mechanical device, the valve comprising: a body having defining the compartment, a valve member having a first portion that has a first obstruction, an intermediate portion, and a second portion having a second obstruction, with the first portion position-able within a portion of the compartment, the intermediate portion connecting the second portion to the first portion, and with the first and second obstructions confining the valve member to slide through but not leave the confining region, but more specifically,
the body having a pair of passages that provide an inlet into the compartment, with the pair of passages being bifurcated by a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body and which pair of spaced portions are further spaced from adjacent portions of the body to provide the pair of passages into the compartment; and the confining region providing a space to allow the valve member to freely move within the confining region while at a rest or quiescent position. 
The closest art of record, Marsh US Pub.2015/0267695 (see Figures 11A-B and 11D) discloses a confining region providing space to allow a valve member 1024 to freely move within the confining region while at rest or quiescent position, Marsh however does not disclose or make obvious a pair of passages that provide an inlet into a compartment, with the pair of passages being bifurcated by a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body.  In other words Marsh does not disclose a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body.  To modify, Marsh to include an opening between the pair of spaced portions, would alter the operation Marsh and be based solely on hindsight reasoning.
With respect to Claims 4-15 and 26-27, their pendency on Claim 3 make them allowable.
With respect to Claims 18-25 these claims contain all the allowable subject matter as Claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Page 9, lines 1-5, filed 01/06/2022, with respect to Claims 3-6, 15 and 26-27 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/10/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746